Judgment unanimously affirmed without costs. Memorandum: Supreme Court properly granted plaintiffs’ motion seeking summary judgment and dismissal of the affirmative defenses and counterclaims, thereby enforcing the parties’ consent order (see, Williams v Ludlow’s Sand & Gravel Co., 122 AD2d 612, 614, lv dismissed 68 NY2d 997). Defendants operated a compost facility in the Town of Cato in Cayuga County. The parties signed a consent order requiring defendants to pay a stipulated fine of $20,000; to cease accepting any materials at the site; to complete the composting of materials present at the site; to remove any remaining materials not properly composted to a facility authorized to accept the waste; to remove all properly composted materials; to submit a remediation plan that included, inter alia, site drainage and re-vegetation plans; and to submit any amended plans within the time period required by plaintiffs. Thereafter, defendants paid a portion of the fine, ceased accepting composting materials, but did accept food products for an enterprise not related to the compost facility, and submitted a proposed remediation plan. Plaintiffs rejected defendants’ proposed plan and extended the time for defendants to submit an amended